EXHIBIT FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. REPORTS FIRST QUARTER 2009 RESULTS May 6, 2009 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE:TTI) today announced first quarter 2009 results of $0.15 per share, compared to $0.10 per share reported in the first quarter of 2008. All financial data in this release are reported in U.S. dollars and are before discontinued operations, and all per share amounts are fully diluted. Consistent with operational segment changes introduced as of the fourth quarter 2008 reporting period, the Production Enhancement Division is reported as two segments, Production Testing and Compressco, and prior period segment information has been reclassified to conform to the current presentation. Consolidated revenues for the quarter ended March 31, 2009 were $195,251,000 versus $225,156,000 in the first quarter of 2008. Total gross profit was $43,370,000 in the first quarter of 2009 versus $42,047,000 in the first quarter of 2008.
